Citation Nr: 0112387	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to special monthly compensation on the basis of 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran honorably served on active duty from May 1969 to 
April 1971.  He received a Purple Heart for injuries he 
sustained in Vietnam.  He also received the Vietnam Service 
Medal with one Bronze Service Star, the Vietnam Campaign 
Medal with 60 device, and the National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, among other actions, granted 
special monthly compensation at the housebound rate and 
denied special monthly compensation at the aid and attendance 
rate for service-connected disabilities.

The Board notes that in the veteran's notice of disagreement 
as to the March 1999 decision, he stated he wanted an RO 
hearing.  A hearing was not scheduled.  In February 2001, the 
Board remanded the claim for clarification of whether the 
veteran wanted an RO hearing.  The veteran's representative 
submitted a written statement in March 2001, stating that the 
veteran did not want a hearing.  Thus, an RO hearing request 
is not pending at this time.

The case has been returned to the Board for further appellate 
review.

The Board notes that the veteran's representative submitted a 
request for entitlement to special monthly compensation for 
the inability to procreate and the loss of use of his 
buttocks, secondary to the service-connected amputation of 
both lower extremities above the knee and the left arm below 
the elbow (major arm).  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Harris v. Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  The veteran is service connected for the following 
disabilities, at the following evaluations: (1) amputation of 
both lower extremities above the knees, 100 percent 
disabling; (2) amputation of the left arm below the elbow 
(major), 70 percent disabling; (3) post-traumatic stress 
disorder, 50 percent disabling; (4) splenectomy, 30 percent 
disabling; (5) muscle injury, Muscle Group II, left, 
20 percent disabling, (6) recurrent lumbar strain, 10 percent 
disabling; (7) muscle injury, Muscle Group XIII, right with 
adherent scar, 10 percent disabling; (8) muscle injury, 
Muscle Group XIX, abdominal wall, 10 percent disabling, (9) 
tinnitus, 10 percent disabling; (10) perforation of the left 
tympanic membrane with high frequency hearing loss, left ear, 
noncompensably disabling; (11) residuals of pulmonary 
embolism with pleural scarring, noncompensably disabling.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The veteran is not unable to dress or undress himself or 
to keep himself ordinarily clean and presentable, feed or 
clothe himself, bedridden, or incapable of attending to the 
needs of nature without assistance.

4.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment. 


CONCLUSION OF LAW

The criteria for a higher level of special monthly 
compensation based upon the need for regular aid and 
attendance are not met.  38 U.S.C.A. §§ 1114, 5107(a) (West 
1991); 38 C.F.R. §§ 3.350, 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was injured in Vietnam in August 1970, when he 
stepped on a booby trap.  He received multiple fragment 
wounds to all four extremities, his abdomen, and his chest.  
Bilateral above-the-knee amputations and a left below-the-
elbow amputation were done at that time.

The veteran is service connected for the following 
disabilities, at the following evaluations: (1) amputation of 
both lower extremities above the knees, 100 percent 
disabling; (2) amputation of the left arm below the elbow 
(major), 70 percent disabling; (3) post-traumatic stress 
disorder, 50 percent disabling; (4) splenectomy, 30 percent 
disabling; (5) muscle injury, Muscle Group II, left, 
20 percent disabling, (6) recurrent lumbar strain, 10 percent 
disabling; (7) muscle injury, Muscle Group XIII, right with 
adherent scar, 10 percent disabling; (8) muscle injury, 
Muscle Group XIX, abdominal wall, 10 percent disabling, (9) 
tinnitus, 10 percent disabling; (10) perforation of the left 
tympanic membrane with high frequency hearing loss, left ear, 
noncompensably disabling; (11) residuals of pulmonary 
embolism with pleural scarring, noncompensably disabling.

A July 1998 VA outpatient treatment report shows the veteran 
was seen with the main complaint of the inability to 
adequately obtain cardiovascular conditioning in his current 
state, as well as some difficulty with mobility secondary to 
weight gain.  The examiner stated the veteran was requesting 
recommendations as to cardiovascular work-out techniques, 
muscle strengthening, and overall improvement in health.  He 
noted the veteran had undergone prosthetic restoration and 
had no complaints with his prostheses at that time.  The 
examiner stated the veteran was currently functioning well in 
his prostheses, but that the veteran had overall aerobic 
deconditioning and referred the veteran to physical therapy 
for training of upper extremity, as well as training in 
muscle strengthening of bilateral shoulder girdle, rhomboids, 
pectoralis major, and hip extensors.

A July 1998 VA physical therapy report shows the physical 
therapist met with the veteran.  He stated the veteran was 
ambulatory using prostheses and a single forearm crutch.  He 
added the veteran was "independent with all activities of 
daily living."  The veteran reported he had been feeling 
unhealthy lately, as he had been less active than usual.  He 
reported he would fall regularly, which he stated was 
typical, but he noted he was starting to experience residual 
pain from the falls.  The veteran attributed this to getting 
older and being more out of shape.  He stated he had started 
with a personal trainer two weeks prior and was performing 
upper extremity exercises, including seated rose, pectoral 
flies, abdominal crunches, military presses, and exercises 
for both biceps and triceps.  The veteran reported he was 
able to do push-ups while at home.  

The physical therapist stated the veteran had tight iliopsoas 
muscles bilaterally and mildly weak hip extensors 
bilaterally.  He noted the veteran's gait was independent and 
very functional.  He stated that the work the veteran was 
doing to strengthen his muscles would help him decrease his 
weight, increase his endurance levels necessary for 
activities of daily living, and allow him to rest better at 
night.

A February 1999 psychiatric evaluation report shows the 
veteran reported he had lost 30 pounds since June 1998 due to 
exercising.  He stated he saw a personal trainer two times 
per week.  He also stated he exercised approximately five 
times per week using a hand-operated bicycle.  The veteran 
reported he had been involved in weight training.

An April 1999 VA examination report was accomplished to 
determine whether the veteran was housebound or in need of 
regular aid and attendance.  The examiner stated the veteran 
was not accompanied to the examination and that there was no 
attendant.  He stated the veteran arrived at the examination 
by automobile.  The veteran complained of his service-
connected disabilities; pain in his right hand, wrist, and 
shoulder; recurrent skin eruptions; and migraine headaches.  
The examiner noted the veteran was in a wheel chair with 
amputations of his lower extremities, above the knee, and 
left arm, above the elbow.  The examiner stated the veteran 
reported an aching pain in the right wrist, hand, and 
shoulder with some limitation of motion due to pain.  He 
added that the veteran used prostheses daily in his lower 
extremity amputations, approximately 50 percent of the time.  
The veteran had reported falling, but denied marked residuals 
from the falls.  He stated walking required considerable 
energy with considerable diaphoresis.  The veteran reported 
he used a cardiac monitor for walking and exercise.

As to restrictions of spine, trunk, and neck, the examiner 
stated there were no apparent restrictions.  The veteran 
reported frequent low back strain and pain with walking.  He 
noted he had undergone a thyroidectomy in December 1998 and 
was on Synthroid replacement therapy orally.  The examiner 
noted the veteran had had a pulmonary embolism in 1970.  He 
stated the veteran had undergone a splenectomy during service 
and had some residual discomfort and popping in the left 
upper quadrant region.  The examiner noted the veteran had 
had rather frequent respiratory infections and skin 
eruptions, which he attributed to the splenectomy.  He added 
the veteran had chronic continuous tinnitus for the past 30 
years and some hearing loss with ordinary conversations.  The 
examiner stated there was no dizziness due to the tinnitus.  
He reported the veteran resided at his parents' home and 
required assistance at home with grocery shopping and when 
traveling.  The veteran reported he had a car phone if he 
needed assistance.  The examiner stated the veteran had 
residual, healed scars in the midline of the abdomen, upper 
abdominal area, left lateral hip, and left lower chest region 
from shrapnel wounds.  Lastly, the examiner stated the 
veteran had frequent headaches approximately 15 to 18 times 
per month.  

The examination report showed the examiner was asked whether 
the veteran could walk without the assistance of another 
person.  The examiner stated the veteran could not, but noted 
the veteran required crutches with lower extremity prostheses 
and with such could walk one-quarter of a mile.  He stated 
the veteran generally left the premises on a daily basis and 
required help with small things with dressing and eating.  He 
noted the veteran required crutches and lower extremity 
prostheses for ambulation.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In the March 1999 rating decision and 
the August 1999 statement of the case, the veteran was 
informed of the criteria for special monthly compensation at 
the aid and attendance rate.  In the August 1999 statement of 
the case, the RO provided the veteran with the pertinent laws 
and regulation for his claim.  The record reflects that these 
notifications were sent to the veteran and his 
representative.  Therefore, since the veteran and his 
representative had notice of the relevant authority and were 
provided the opportunity to respond, the Board finds that the 
veteran will not be prejudiced by the Board's adjudicative 
action herein.  Id. 

The Board notes that the March 1999 rating decision and the 
August 1999 statement of the case were sent to the veteran's 
latest address of record, and correspondence copies of these 
letters were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  None of 
these letters was returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran and his representative received such information

In conjunction with the duty to assist, the RO obtained the 
VA outpatient treatment reports and scheduled the veteran for 
a VA examination to determine the current severity of his 
service-connected disabilities.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for his service-connected disabilities that VA has 
not already obtained.

Accordingly, based upon the above-described development, the 
Board finds that all facts have been developed to the extent 
possible.

III.  Criteria

Entitlement to benefits provided by 38 U.S.C.A. § 1114(p) is 
met when the veteran has suffered the anatomical loss or loss 
of use, or a combination of anatomical loss and loss of use, 
of three extremities.  The Board notes that the veteran is at 
this level of special monthly compensation.

The regulations also provide that a veteran receiving the 
maximum rate under 38 U.S.C.A. § 1114(o) or 1114(p) who is in 
need of regular aid and attendance or a higher level of care 
is entitled to an additional allowance during periods he or 
she is not hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.350(h) (2000).  In addition, this higher level 
of aid and attendance allowance is payable whether or not the 
need for regular aid and attendance or a higher level of care 
was a partial basis for entitlement to the maximum rate under 
sections 1114(o) or 1114(p), or was based on an independent 
factual determination.

Determination of the factual need for aid and attendance is 
subject to the criteria of 38 C.F.R. § 3.352(b) (2000), which 
provide that the need for a higher level of care shall be 
considered to be the need for personal health-care services 
provided on a daily basis in the veteran's home by a person 
who is licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional.  Personal health-care services include 
(but are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or official 
subdivision thereof.  38 U.S.C.A. § 1114(r); 38 C.F.R. 
§ 3.352(b)(2) (2000).

A veteran is in need of regular aid and attendance if he is 
blind or is so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the evidence 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. 3.352(a).  38 C.F.R. 3.351(c) 
(2000).  

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that at least one of 
the enumerated factors be present.  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran has asserted that he needs regular and frequent 
assistance in his daily living activities and assistance in 
the form of maintenance of his living quarters, both inside 
and out, and assistance with shopping and dressing.  He notes 
he wears artifical limps on both legs and left arm, in which 
he needs frequent and regular repair and adjustment.  The 
veteran states when he falls, he needs assistance.  Lastly, 
he states he relies heavily on mechanical devices and when 
such devices break, he needs assistance because without the 
mechanical devices, he cannot function independently.

The Board has carefully and sympathetically reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against a finding that the veteran is in need of 
regular aid and attendance due to his service-connected 
disabilities.  The Board is aware that the veteran has 
numerous service-connected disabilities, including the 
anatomical loss or the loss of use of three of his 
extremities, which establishes a serious level of disability.  
It is the anatomical loss or loss of use of the three 
extremities that has brought him to the level of (p) under 
38 U.S.C.A. § 1114.  However, the Board finds that the 
veteran's disabilities do not rise to the level to cause him 
to be helpless or so nearly helpless as to require the aid 
and attendance of another person.

Initially, the Board notes that the veteran has not contended 
or demonstrated that he has a visual impairment or that he is 
a patient living in a nursing home.  Such elements are not 
germane to the facts of this case.  

The medical findings reported on the April 1999 examination 
report did not, in substance, reflect that the examiner 
determined the veteran was bedridden or that he was unable to 
take care of his personal needs on a regular basis.  The 
veteran reported he would fall while using his prostheses, 
but denied any marked residuals from the falls.  
Additionally, it must be noted that in July 1998, the veteran 
reported he had no complaints related to his prostheses and 
was currently functioning well with them.  Also in July 1998, 
a VA physical therapist stated the veteran was "independent 
with all activities of daily living."  When seen in February 
1999, the veteran reported having lost weight due to 
exercising and that he was exercising approximately five 
times per week.  Such findings do not establish that the 
veteran was in need of regular aid and attendance.

In the April 1999 examination report, the VA examiner stated 
the veteran required assistance at home with grocery shopping 
and when traveling and with small things with dressing and 
eating.  This does not establish "regular" aid and 
attendance of another person.  The veteran is able to 
ambulate with his prostheses, and he is able to drive, by 
himself, to and from places.  He reported to the examiner 
that he left his house on a daily basis, which does not 
establish that the veteran is permanently bedridden.  
Although the examiner stated that the veteran could not walk 
without the assistance of another, he clarified it by saying 
that the veteran was able to walk with crutches and his 
prostheses for one quarter of a mile.

The veteran has not been described as being unable to keep 
himself clean and presentable nor has the veteran asserted 
such.  He has asserted he needs help with his prostheses, but 
he had reported in July 1998 that he had no complaints 
related to his prostheses and the physical therapist noted 
the veteran was independent with all activities of daily 
living.

The Board understands that the veteran has difficulties with 
his three prostheses; however, the evidence does not 
establish that the veteran is helpless or so nearly helpless 
as to require the regular aid and attendance of another 
person.  The veteran has asserted he needs assistance with 
cleaning the premises, but such is not a basis to grant 
entitlement to special monthly compensation on the basis of 
aid and attendance.  No medical professional or the veteran 
has stated the veteran is not able to protect himself from 
the hazards and dangers incident to his daily environment.  
Hence, the Board finds that the medical evidence of record 
which is germane to the veteran's current state of well-being 
is insufficient to establish that the veteran is in fact in 
need of regular aid and attendance.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the veteran's 
service-connected disabilities do not debilitate him to such 
an extent that he requires the regular aid and attendance of 
another person as specified by the criteria in 38 C.F.R. 
3.352(a).  Accordingly, the veteran does not qualify for 
special monthly compensation based on the need for regular 
aid and attendance.  The Board regrets that a more favorable 
decision could not be made on behalf of the veteran.  It is 
clear that the veteran has significant disabilities, but for 
the reasons stated above, they do not rise to the level that 
would require the aid and attendance of another person.  
Regretfully, the Board must deny the veteran's claim.


ORDER

Special monthly compensation on account of a need for regular 
aid and attendance is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

